Citation Nr: 1134011	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-35 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and depression, including due to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from April 1954 to April 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, that denied the benefit sought on appeal.

In September 2008, the Veteran, sitting at the RO, testified during a hearing conducted via video conference with the undersigned, sitting at the Board's main office in Washington, D.C.  A transcript of the hearing is of record.

The Board remanded the case in December 2008 and in September 2009 to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  On each occasion the AMC/RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC/RO completed the additional development as directed in the December 2008 and September 2009 Board remands.

2.  The preponderance of the probative evidence indicates that an acquired psychiatric disorder is not related to an in-service disease or injury, or a service-connected disability.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include an anxiety disorder and depression, was not incurred in active service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The Veteran's acquired psychiatric disorder, to include an anxiety disorder and depression, is not proximately due to, the result of, or aggravated by, his service-connected bilateral hearing loss or tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.159, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  A January 2010 letter addressed the question of entitlement to secondary service connection.  The claim was reviewed on a de novo basis in a May 2011 supplemental statement of the case.  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The Board finds further that any content error did not prejudice the Veteran.  First, the Veteran's initial application for service connection was based solely on a secondary theory.  It was during the development of the claim, especially the Veteran's testimony at the hearing, that an asserted direct basis for service connection came into focus.  This is evidence that, despite the content error, the Veteran was provided the opportunity to participate in the decision on his claim at all stages via the presentation of pertinent evidence and testimony.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, the Board finds the content error was cured and rendered harmless.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  There is no assertion by the Veteran or his representative that VA failed to obtain, or attempt to obtain, any indentified records relevant to the claim.  A March 2010 VA letter informed the Veteran that efforts to obtain inpatient or clinical records were fruitless, and that they were deemed unavailable.  The Board also notes that documentation in the service treatment records reflects the Veteran was treated only as an outpatient.  While the Veteran may not have received full notice prior to the initial decision, after notice was provided, as found above, he was afforded a meaningful opportunity to participate in the adjudication of the claim.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.  Thus, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran asserts that deafness resulted from his having been in the proximity of two explosions during firing range training.  At the hearing the Veteran testified that one of his buddies helped him through his temporary deafness.  This soldier slept one bunk from the Veteran's.  The Veteran reports the soldier died in his bunk one night from spinal meningitis.  The Veteran asserts he was sad over his buddy's death, but he did not want to lose his GI Bill education benefits.  Transcript, pp. 3-5.  The Board infers the Veteran meant he did not seek psychiatric treatment for that reason.

The service treatment records do not reflect any examination, quarantine, or the administration of any prophylactic agent due to exposure to meningitis.  The specific entry related to the apparent cause of the Veteran's left ear hearing loss is not currently among the service treatment records in the claims file, however, the appellant is service connected for a bilateral hearing loss.  A January 1957 separation examination report reflects that a moderate perceptive-type right ear hearing loss was noted, and the Veteran's ears were assessed as abnormal for that reason.  The Veteran was clinically evaluated as psychiatrically normal.

The June 1957 rating decision that granted entitlement to service connection for perceptive deafness (later reclassified as a bilateral hearing loss) reflects that a medical entry related to the Veteran's hearing loss was available at the time of the decision.  The June 1957 rating decision reflects that the Veteran reported for treatment in June 1956 because he had been unable to hear out of his right ear since December 1955.  The Veteran reported he was on the firing range in November 1955, and since then he had experienced difficulty hearing.  The rating decision makes no mention of the Veteran having reported that he was exposed to an explosion.  

The June 1957 VA report of examination does not note any report or complaint that the appellant was exposed to explosive acoustic trauma.  Rather the report only a complaint of a loss of hearing, and that the Veteran received outpatient treatment at his last duty station.  The June 1957 examination report does not note any complaint, psychiatric or otherwise, other than his hearing loss.

An April 2005 VA primary care entry notes the Veteran's depression screen was negative.  

In a November 2005 entry pertaining to a urological disorder the Veteran was noted to appear very depressed.  The examining urologist asked if the Veteran had any suicidal thoughts or plans.  The Veteran said no.  The urologist then asked if the Veteran desired to see a social worker, psychologist, or psychiatrist, and the appellant replied, "hell no."  There is no follow-on note by the urologist.

The Veteran had knee surgery in September 2006, and a pre-op depression screen was negative.  An occupational therapy assessment that same month after the surgery, however, reflects that the appellant was functioning well below his expected level, especially considering the fact the Veteran was a chiropractor and registered nurse.  The entry reflects the Veteran was brought to the clinic in a wheelchair, and he was poorly shaved, and his hair was uncombed.  The Veteran's level on the Allen Cognitive Level Test was only 4.5.  The therapist noted a 4.5 was roughly equivalent to someone trying to do their normal daily routine when they had the flu, a temperature of 102 degrees, and was walking in soft sand while wearing swim fins.  Difficulty understanding new information was also suspected.  A neuropsychological assessment was suggested but cancelled because the Veteran was discharged and he already had a heavy appointment load for that month.

A December 2006 VA mental health entry by a physician's assistant reflects that the Veteran presented to the mental health clinic for the first time seeking help with depression.  The Veteran reported struggling with health issues, to include prostate and bladder cancer, as well as his wife's amyotrophic lateral sclerosis.  The Veteran also reported that he had not worked for about a year, as he was let go from his last job for unclear reasons, which the appellant felt were related to his poor hearing.  The Veteran stated that he had been coping adequately with his life stressors until his release from his job.  Currently he reported feeling overwhelmed, and having an irritable mood, depression, poor sleep, rumination, and intrusive thoughts.  The Veteran felt he was no longer able to get it together.  The Veteran's affect was sad, but there were no signs of a psychosis.  The Veteran's history was negative for suicidal or homicidal ideation.  Financial and social stressors were noted.  The physician's assistant also noted the urologist's note in November 2005 that the Veteran was depressed.  The physician's assistant diagnosed major depression.  The Veteran declined both a trial of antidepressants and follow-on counseling.

The January 2007 VA psychiatric  examination report reflects that the examiner conducted a review of the claims file.  The Veteran reported he was let go from his job as a nurse approximately two years earlier, but not given an adequate reason for why he was terminated.  The Veteran reported retaining a lawyer but never obtaining a concrete reason for his termination.  He asserted that he had been unable to obtain another job as a nurse.  The Veteran reported that his typical day involved taking care of his wife, whom he felt would die within the next few weeks.  He also noted receiving some assistance from his daughter who lived next door in providing care for his wife.  The Veteran reported right ear deafness, and having left ear tinnitus that came and went.  If the tinnitus got loud enough it impacted his hearing.  The Veteran did not wear a hearing aid, he did not report a poor appetite; but stated that for the past several years he had not slept well.  The Veteran reported his sleep disturbance was most likely due to anxiety, and that the only medication he took was for hypertension.  The Veteran was still recovering from left knee surgery at the time of the examination.  His medical history was notable for residuals of a right hip replacement, bladder cancer, and prostate cancer.

The Veteran reported his visit with the physician's assistant the month before the examination, and that he intended to see him again.  The Veteran reported feeling depressed, angry, and restless.  He stated that he would lay down dead tired but was unable to sleep.  The Veteran reported having "harmless" delusional thoughts which he refused to further describe.  He denied hallucinations and suicidal thought.  The Veteran reported his urologist's concern that he was depressed and that the urologist wanted him to see a psychiatrist, though the appellant dated the event in 2004.  The psychiatric examiner noted that given the terminal illness of the Veteran's wife, it was not surprising that he presented as tearful and depressed.

Mental status examination revealed the Veteran as alert, oriented and cooperative.  He did not exhibit any impairment of thought or communication.  The Veteran presented as interpersonally appropriate, and was distraught and tearful in regards to the imminent death of his wife.  The Veteran reported some symptoms of anxiety and depression, particularly in the past couple of years which were related to significant stressors such as the loss of his job and inability to find further employment, two bouts of cancer and, most significantly, the terminal illness of his wife.  The examiner noted further that while the Veteran reported his hearing loss started in the 1950s, he continued to work, and obtained a bachelor's degree and a degree in chiropractic medicine.  Further, while the Veteran described some incidents where his hearing loss impacted his employment and relationships, his hearing loss was not to a degree that it impaired his social or vocational functioning.  Hence, the Axis I diagnosis was an adjustment disorder with mixed anxiety and depressed mood.

The examiner noted the fact the Veteran had experienced a full career as a nurse and a chiropractor since service and onset of his bilateral hearing loss.  The Veteran had reported symptoms of depression over the prior couple of years, and had recently sought mental health treatment.  The examiner opined the Veteran's current depression appeared due to recent stressors, the most current being his wife's terminal illness.  Given the length of time the Veteran had coped with his hearing loss, and the development of depression in relation to other significant life events, the examiner opined it was unlikely the Veteran's depression was related to his hearing loss.  The examiner also noted she did not have to raise her voice to be heard by the Veteran throughout the interview.

The Veteran noted on his November 2007 substantive appeal (VA Form 9) that his depression started near the end of his active service.  He reported "living with" depression following separation from active service because it did not hinder his work or interaction with others.

The Board remanded the case in December 2008 to ascertain the professional credentials of the January 2007 examiner.  A May 2009 report from the VA medical center where the January 2007 examiner practices reflects that the examiner is a psychologist with the compensation and pension section of the center.  She had 20 years of experience and was in good standing.

A September 2008 physician's assistant's entry recounts a history as reported by the Veteran, including the death of his buddy.  The physician's assistant noted that the Veteran had a long history of delayed career and life potentials that did not seem to fall into what would be apparent from someone with intellect similar to the appellant's.  The physician's assistant noted the Veteran was 35 years of age when he completed nursing school and was 46 when he completed chiropractic training.  The physician's assistant then noted that the appellant had experienced a life-long problem with major depression since boot camp that correlated well with both the hearing loss and tinnitus, and the death of the Veteran's friend.  The physician's assistant opined that it was clear that the Veteran's delayed career training and goals demonstrated that depression impacted his well being.  The physician's assistant noted further that there was a significant body of research in the literature that deafness with tinnitus has a relationship with psychiatric disorders, to include depression.  The physician's assistant opined that it was at least as likely as not that the Veteran's major depression had a nexus with his hearing loss and tinnitus which was further complicated by the unexpected death of his friend.

An April 2010 VA examination report reflects that a psychologist, conducted a review of the claims file as part of the examination.  The Veteran reported living alone since his wife died in January 2007.  He also reported that he had low grade sadness that ebbed and flowed.  The Veteran stated that he had not slept well for many years, which is why he decided not to work night shifts.  When the examiner asked the reason for his sleep difficulties, the Veteran replied that he had a constant premonition that something bad would happen.  The Veteran reported further that he disliked taking medication, as he had spent many years handing out medication and handing out medication to manage side effects.  The Veteran reported he enjoyed his therapy with the physician's assistant, as it kept him in touch with the world.  The Veteran noted that, when his wife was alive, she commented on his mood changes.  He also reported recent inpatient treatment when it was suspected he had a stroke.  The examiner asked the Veteran to describe some of the difficulties he had during his active service.  The Veteran described one episode when he "didn't feel right in the body."  (Quotes in original).  As a consequence, the Veteran reported, he went to sleep and sweated enough to wet the sheets.  Afterwards he continued to feel sad but not to a degree of needing to go to bed.  The Veteran reported he did not seek help because he did not want to lose his GI Bill benefits.  The Veteran reported that one of the reasons his first marriage ended in divorce was because he was not thinking clearly.  The examiner noted the Veteran was unable to clarify what he meant by not thinking clearly.  The Veteran reported he had 10 children, including some who lived in Massachusetts and some who lived in New Hampshire.  His stepdaughter and her husband lived next door, and his stepson lived in an apartment above the Veteran's garage.  The Veteran noted that every two to three weeks he visited a friend who has posttraumatic stress disorder.  He also reported that balance problems limited his outside activities, so he was unable to pursue dancing and riding as he once did.  The examiner noted that from the beginning of the evaluation the Veteran was both jovial and joking.

Mental status examination revealed no abnormalities.  The Veteran did not report any problems with attending to his activities of daily living.  He reported enjoying cooking, playing the piano, and keeping the house clean.  The Veteran managed his money and shopped.  He had a driver's license, and was able to make decisions and plans.  The Axis I diagnosis was depression not otherwise specified.  The examiner noted the one in-service episode described by the Veteran and his reported reason for not having sought treatment, but she also noted that the Veteran did not seek mental health treatment in the interim in spite of the fact he was a "mental health provider himself."  The examiner then observed that the Veteran was sufficiently aware of mental health diagnoses to realize he had not reported symptoms which warranted the diagnosis of major depression assigned by the physician's assistant.  The examiner noted further that the physician's assistant had not cited any support for a diagnosis of major depression.

The April 2010 examiner noted the Veteran had reported unreported mental health symptoms since his active service, but had not sought any treatment.  The examiner opined that mental health issues had not appeared to have interfered with the Veteran's life in any way.  The examiner opined that to connect the Veteran's current mental health symptoms with his reported in-service experiences would be speculative.

Upon receipt of the examination report the RO asked the examiner to opined if there was at least a 50 percent probability that the Veteran manifested an acquired psychiatric disorder within one year of his separation from active service, whether an acquired psychiatric disorder was related to his active service, and whether the Veteran's service-connected hearing loss and tinnitus aggravated any diagnosed psychiatric disorder.  

In an April 2010 addendum the examiner noted the Veteran did not manifest any symptoms of an acquired psychiatric disorder within one year of separation from active service.  The examiner also noted that the physician's assistant's hypothesis was just that, a hypothesis with no supporting data.  She reported evaluating the Veteran on the basis of the symptoms he reported, not on another evaluators' unsupported diagnosis.  The examiner's response to the RO's last question in the addendum was, "I can only resort to mere speculation."  The Board construes this to mean that, barring mere speculation, she could draw no relationship between a current acquired psychiatric disorder and either active service or hearing loss and tinnitus, to include via aggravation.

In August 2010 the RO requested that another mental health professional review of the claims file.  The March 2011 report by a neuropsychologist reflects that, based on his review of the claims file, to include the examination reports, there did not appear to be any indication that the Veteran's psychological distress had in any way been accounted for or exacerbated by the Veteran's service-connected hearing loss.  The neuropsychologist noted the 2007 examination report that reflected the examiner's opinion that the Veteran's distress appeared situational in nature and related to other stressors.  Overall, the neuropsychologist opined, it appeared less likely than so that depression and anxiety were related to hearing loss and tinnitus.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination in lieu of that of medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Nonetheless, the Board may favoring one medical opinion over another, as long the Board provides a plausible reason.  Evans v. West, 12 Vet. App. 22, 31 (1998).

The Board first assesses the weight to be afforded the physician's assistant's opinion.  Initially, the physician's assistant's opinion is not entitled to greater weight merely because he is treating the Veteran for his symptoms.  The United States Court of Appeals for Veterans Claims has explicitly ejected the principle that a "treating physician's" opinion automatically receives greater weight.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 (1993)).  Second, although a physician's assistant has specialized medical training, by definition, a physician's assistant does not have the specialized training and experience of a licensed psychologist or psychiatrist.  Two psychologists opined the Veteran's reported symptoms did not meet the criteria for a diagnosis of major depression.  The psychologist who conducted the 2010 VA examination observed that the physician's assistant provided no rationale for the diagnosis of major depression, and that the Veteran himself was acutely aware of that fact.  

The physician's assistant also noted medical literature that supported a nexus between tinnitus and the development of psychiatric disorders.  Significantly, however, treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective fact rather than on unsubstantiated lay medical opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  The physician's assistant is not a layman.  Nonetheless, the physician's assistant only cited a general proposed connection between the hypothesis in the literature he submitted and the Veteran's individual case.

The Board notes that the case study set forth in the literature separated the participants' tinnitus severity into three categories: 1) no or transient tinnitus; 2) intermittent tinnitus only in specific situations; and, 3) continuous and/or severe tinnitus.  Further, the putative link discussed in the study depended on the severity of the tinnitus in those who were studied.  The Veteran described his tinnitus as intermittent, and only occasionally loud enough to impact his hearing.  The physician's assistant did not discuss any of these factors.  Thus, the Board finds the general literature submitted by the physician's assistant is of no relevance to a decision in this case.  The Board further notes that the physician's assistant's opinion that early depression delayed the Veteran's career plans is not consistent with the evidence of record.  A constant refrain throughout the Veteran's claim and appeal is that he wanted to preserve his educational benefits for use after his active service.  The claims file reflects that he applied for educational benefits immediately after his separation from active service.  The Board finds no support in the record for the physician's assistant's opinion that the Veteran's pursuit of professional degrees in his 30s and 40s was evidence of depression.

The Veteran is a trained nurse and a chiropractor.  The Veteran's nursing training and experience was in mental health.  Thus, the Board may not assess his testimony and written submissions on the issue as those of a lay person.  See 38 C.F.R. § 3.159(a)(1); see also Black v. Brown, 10 Vet. App. 279 (1997).  Still, it is significant that the Veteran noted at the hearing that he was not aware of the study used by the physician's assistant until he shared it with him.  The Veteran accepted the conclusion of the study solely on the basis of the physician's assistant's hypothesis.  He did not offer his own independent opinion.  See Transcript, p. 7.  Lastly, there is the fact that the physician's assistant placed substantial reliance on a history as the Veteran reported it.

A medical opinion may not be summarily rejected solely because an examiner relies on a patient's history.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179  (2005).  A critical proviso, however, is that an examiner cannot merely record a patient's history and label it as a diagnosis of etiology.  Rather, an examiner must bring his training and experience to bear in assessing a history with other pertinent data.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).   Further, the weight the physician's assistant's opinion receives is impacted by the credibility of the history the Veteran reported.  Kowalski, 19 Vet. App. at 179.   The Veteran's credibility may not be summarily rejected because of the absence of contemporaneous medical documentation, but the absence of such evidence is a valid factor in assessing credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (2006).

In light of the applicable legal standards and the state of the evidence, the Board finds the Veteran's asserted bases for his claim incredible.  The 1957 VA examination was after the Veteran's separation from active service, so there longer was a basis for his claimed concern with losing his education benefits.  Yet, he voiced no complaints other than his hearing loss.  Further, the Veteran made no mention of his buddy's death at either VA examination.  This is especially noteworthy when one considers the fact the 2010 examination was after the Veteran had reported that asserted incident to the physician's assistant, and the examiner at the 2010 examination asked the Veteran an open-ended question as to his in-service stressors.  The Veteran has not disputed the 2010 VA examiner's observation that the appellant was well aware he had not reported symptoms consistent with major depression.  The Veteran asserts the January 2007 examination was inadequate because the examiner only talked about his wife's illness.  The Veteran asserts that obviously he was distraught over his wife's illness, but his depression started many years earlier.  The Board rejects this assertion.  The examination report clearly reflects the examiner considered the Veteran's entire history as he reported it.  Further, the extensive medical records in the claims file show the first notation of the depressive symptoms was in 2005 by the Veteran's urologist.

Therefore, while the Veteran is competent by training and experience not only to report symptoms of depression but also to opine on a diagnosis of the disorder, the Board rejects it based on the appellant's lack of credibility.  One of the Veteran's reported stressors beginning around 2005 was the loss of his job at a late age and the fact he had not obtained other employment.  Added to that misfortune were his several significant illnesses, including two cancers, all of which are not service connected.  Finally, the Veteran has faced the tragic death of his spouse.  

Still, the Veteran's personal financial interest in this claim is patent, and the Board may properly consider than in assessing credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Hence, after reviewing all the evidence the Board accords minimal, if any, weight to the physician's assistant's opinion, and finds the opinions of the two psychologists and the neuropsychologist by far garner the greater weight.  They provided a basis for their findings and opinions, see Nieves v. Rodriguez, 22 Vet. App. 295 (2008), and they are fully supported by the evidence of record.
  
As concerns entitlement to direct service connection, the Veteran has a currently diagnosed acquired psychiatric disorder, but the preponderance of the evidence shows there is no nexus between it and his active service.  As concerns secondary service connection, the evidence of record shows Wallin elements 1 and 2 are shown by the evidence, but the preponderance of the most probative evidence is against finding a nexus between any currently diagnosed acquired psychiatric disorder and hearing loss and tinnitus.  The service-connected hearing loss and tinnitus are not shown by the evidence to aggravate an acquired psychiatric disorder.

In light of these factors, the Board is constrained to fine the preponderance of the evidence is against the claim on both a direct and secondary basis.  38 C.F.R. §§ 3.303, 3.310.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and depression, including due to bilateral hearing loss and tinnitus, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


